DETAILED ACTION 
The present application, filed on 1/8/2019 is being examined under the AIA  first inventor to file provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2022 has been entered.

The following is a non-final First Office Action on the Merits in response to Applicant’s submission. 
a.  Claim 1 is amended
b.  Claims 2-3, 15, 17, 35, 38-77 are cancelled

Overall, Claims 1, 4-14, 16, 18-34, 36-37 are pending and have been considered below. 


Information Disclosure Statement (IDS) 
The information disclosure statement (IDS) submitted on 8/29/2022, 8/29/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, such IDS is being considered by Examiner.  


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-14, 16, 18-34, 36-37 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A Prong One of the two-step eligibility analysis, independent Claim 1, Claim 31, Claim 32, Claim 33 and the therefrom dependent claims are directed respectively to a computer implemented method, to a computer implemented method to computer executable instructions stored on a non-transitory storage medium, to computer executable instructions stored on a non-transitory storage medium and to computer executable instructions stored on a non-transitory storage medium. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1, (which is repeated in Claims 31, 32, 33) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: obtaining terminal position information; calculating an appropriate meeting point location based on the user terminal positions and the constraint data; communicating meeting point location data to each one of said terminals; displaying meeting location information. 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the steps from practically being performed in the mind. For example, “obtaining terminal position information” in the context of this claim encompasses the human manually or mentally keeping track of the position of each user. Similarly, the limitation of “calculating an appropriate meeting point location based on the user terminal positions and the constraint data,” (which includes the sub-steps of “allocating a reachable meeting zone for each user,” “determining an intersection between meeting zones,” “selecting  a location within the intersection”) as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (i.e. a human assessing the best meeting location based on a series of imposed constraints and determined zones), but for the recitation of generic computer components. Similarly, “communicating meeting point location data to each one of said terminals” and “displaying meeting location information” in the context of this claim encompasses the human providing verbally or in writing the resulting meeting point to each of the users. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the “Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion)” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: obtaining constraint data; monitoring terminal position information; triggering a predefined action to alert the user; monitoring constraint data changes; repeating the steps when constraint data change; freezing the meeting point location whenever a lack of electrical battery power at a given user terminal occurs. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitation is considered post-solution activity because it is mere outputting or post-processing results (i.e. updating the calculations) from executing the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.  

(C) Finally, recited computing elements, i.e. processor; memory; graphical user interface; positioning unit, communication channel are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to: obtaining constraint data; monitoring terminal position information; triggering a predefined action to alert the user; monitoring constraint data changes; repeating the steps when constraint data change; freezing the meeting point location whenever a lack of electrical battery power at a given user terminal occurs. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitation is considered post-solution activity because it is mere outputting or post-processing results (i.e. updating the calculations) from executing the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(C) Finally, the recited computing elements of the independent claims are: processor; memory; graphical user interface; positioning unit, communication channel. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)  

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claims 6, 7 are not directed to any additional abstract ideas, but are directed to additional claim elements such as to: interacting with a user. When considered individually, these additional claim elements are "well-understood, routine and conventional computing functions" (see MPEP 2106.05(d)) {see at least US 2011/0212717 to Rhoads; US 2014/0080428 to Rhoads}
Dependent Claim 10 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: changing a transportation mode. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered post-solution activity because they are mere outputting or post-processing results from executing the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 16 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: minimizing the traveling time. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered post-solution activity because they are mere outputting or post-processing results from executing the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 18 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: determining whether the meeting point location or one of the meeting point locations is near the location of a point of interest; changing the meeting point location to the location of said point of interest. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered post-solution activity because they are mere outputting or post-processing results from executing the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 19 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: freezing the meeting point location. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitation can be considered either pre-solution activity because it merely pre-processes data or post-solution activity because it is merely post-processes data for the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 20 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: determining at least one available transportation system. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered post-solution activity because they are mere outputting or post-processing results from executing the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 21 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: providing user a recognition instruction to at least one user terminal. When considered individually, these additional claim elements are "well-understood, routine and conventional computing functions" (see MPEP 2106.05(d)) {see at least US 2011/0212717 to Rhoads; US 2014/0080428 to Rhoads}
Dependent Claim 23 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: displaying route indications. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 
Dependent Claim 30 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: triggering a transaction. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered post-solution activity because they are mere outputting or post-processing results from executing the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 34 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: freezing the meeting point location. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitation can be considered either pre-solution activity because it merely pre-processes data or post-solution activity because it is merely post-processes data for the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 36 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: changing the meeting point location. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered post-solution activity because they are mere outputting or post-processing results from executing the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 37 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: providing to the user of said given user terminal a message. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claims 4-5, 8-9, 11-14, 22, 24-29 are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: constraints; time-related constraints; succession of meetings; the recognition instruction; user profile information; the user terminal. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig 1 and page 8, including among others: mobile communication devices. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1, 4-14, 16, 18-34, 36-37 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Regarding Claim 33, Applicant recites a computer readable medium for storing a computer product.  However, Examiner asserts that he is obliged to give such claims their broadest reasonable interpretation consistent with the specification (see In re Zletz, 893 F.2d 319, Fed. Cir. 1989).  In doing so, Examiner further asserts that said claims may encompass transitory embodiments, namely propagating signals, carrier waves, and the like, and are therefore not directed to statutory subject matter.  When a broadest reasonable interpretation of a claim encompasses such transitory embodiments, the claim must be rejected under 35 U.S.C. § 101 (see In re Nuijten, 500 F.3d 1346, 1356-57, Fed. Cir. 2007).  In the interest of compact prosecution, the Applicant may avoid such rejection under 35 U.S.C. § 101 by properly adding the term “non-transitory” to the claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8, 16-20, 23-26, 28, 31-33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wicker (US 2016/0091330), in view of Suzuki et al (US 2009/0192861).  
Regarding Claims 1, 31-33 – Wicker discloses: A method for determining a meeting point location of a plurality of users willing to meet and each having associated thereto a respective user terminal, each said terminal having a processor, a memory, a graphical user interface having a user input device and a display, a positioning unit capable of outputting a geolocation of the terminal, and at least one communications channel with the other user terminals and having the same arrangement, {see at least fig1, rc14, rc22, rc30, [0022] smart phone (reads on touch screen), [0023] GPS (reads on position), [0024] users in communication}     
the method comprises the following steps: 
	(a) obtaining terminal position information from the positioning units of the plurality of user terminals, {see at least [0003]-[0005] receive geolocation coordinates of client device; fig2, rc96, [0048] update position} 
	(b) obtaining from each terminal  constraint data stored in said each terminal and comprising at least one among user constraint data {see at least [0002] geographical constraints; [0034] distance constraints (reads on user constraints, preferences, different than time)} and time-related constraint data, {see at least fig4, rc34, users’ arrival constraints, travel time constraints}
	(d) communicating meeting location data to each one of said terminals, {see at least fig7, rc386, [0043] target location put on the map (reads on communicating meeting location)} 
	(e) displaying meeting location information on the display of each terminal based on said meeting location data, and {see at least fig7, rc397, rc398, [0044] each user can vote (reads on displaying on terminal)} 
	(f) monitoring terminal position information while each of said terminals is moving together with its user and, {see at least [0003]-[0005] receive geolocation coordinates of client device; fig2, rc96, [0048] update position (reads on monitoring)}     
	once said obtained terminal position information becomes within a predefined distance from said calculated appropriate meeting point, triggering a predefined action to alert the user of said user terminal that said predefined distance has been reached, {see at least [0048] Eventually, the users converge to within the distance limit tested for in block 70 with one another, and the small map process provides them with final guidance to their actual meeting place (final guidance reads on alerting the user)}    
	(g) monitoring constraint data changes in said terminals, and (h) at least when a constraint change is detected, repeating steps (a) to (e). {see at least [0049] By iterating the process the embodiments accommodate changing circumstances such as traffic conditions, weather, slow travel on the part of a user, delays and so forth, so that the final location for meeting may be updated dynamically by the system without triggering the need for additional time consuming negotiations and discussions among the users. For example, if several people are traveling towards a given meeting place separately by car and one of them encounters heavy traffic, the embodiments permit a recalculation of the target destination, choosing a place that is closer to the delayed user. On a small map scale, such as in a shopping mall, one user may stop at a different venue on the way to the meeting place, and the other parties may be given updated directions to a new meeting location taking this into account. Thus, in these examples the meeting may occur sooner than it might if the selection of meeting place were static. (iterating the process reads on repeating all the steps)}

Wicker does not disclose, however, Suzuki discloses: 
	(c) calculating an appropriate meeting point location for users of said terminals based on the user terminal position data and said constraint data, said calculating step comprising the following sub-steps:  
	(c1) computing a reachable meeting zone for each user from said position data and said constrain data, {see at least fig21, rcST206, rcST207, [0200]-[0204]; fig22, [0205]-[0209]; fig32B, [0255]-[0257] meeting areas with constraints for all participants}
	(c2) computing an intersection between said reachable meeting zones, {see at least fig21, rcST206, rcST207, [0200]-[0204]; fig22, [0205]-[0209]; fig32B, [0255]-[0257] meeting areas with constraints for all participants; intersection of all meeting zones}
	(c3) selecting a meeting location in said intersection, {see at least fig21, rcST206, rcST207, [0200]-[0204]; fig22, [0205]-[0209]; fig32B, [0255]-[0257] meeting areas with constraints for all participants; selecting a location at the intersection of all meeting zones}

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Wicker to include the elements of Suzuki.  One would have been motivated to do so, in order to select the most appropriate meeting point.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Wicker evidently discloses selecting and displaying a meeting point.  Suzuki is merely relied upon to illustrate the functionality of calculating an appropriate meeting point in the same or similar context.  As best understood by Examiner, since both selecting and displaying a meeting point, as well as calculating an appropriate meeting point are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Wicker, as well as Suzuki would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Wicker / Suzuki.

Regarding Claims 8 – Wicker, Suzuki discloses the limitations of Claim 1. Wicker further discloses:  
	wherein said user constraint data comprise transportation mode constraint data. {see at least {0027] maximum distance, maximum travel time}  

Regarding Claims 16 – Wicker, Suzuki discloses the limitations of Claim 1. Wicker further discloses: wherein step (c) is configured to 
minimize the travelling time to the meeting point location for at least two users. {see at least fig3, rc148, rc152, [0033] incremental movements toward user location (reads on minimum travel time)}  

Regarding Claims 18 – Wicker, Suzuki discloses the limitations of Claim 1. Wicker further discloses:  
	determining whether the meeting point location is near the location of a point of interest and, {see at least fig2, rc82, [0042], target locations taking user preferences; [0023] user preferences; fig1, rc43, [0025], [0027] user preferences; fig2, rc62, [0028]}  
	in the affirmative, changing the meeting point location to the location of said point of interest. {see at least fig2, rc82, [0042], target locations taking user preferences; [0023] user preferences; fig1, rc43, [0025], [0027] user preferences; fig2, rc62, [0028]}   

Regarding Claims 19 – Wicker, Suzuki discloses the limitations of Claim 1. Wicker further discloses:  
	freezing the meeting point location in response to a freezing instruction received on one of said user terminals. {see at least fig7, rc397, rc398, [0044] voting on the selection (reads on instructions received form terminal)}  

Regarding Claims 20 – Wicker, Suzuki discloses the limitations of Claim 1. Wicker further discloses:  
wherein step (c) comprises 
	determining at least one available transportation system that may be used by at least one of the users determining the time to be spent by said person to reach the meeting point. {see at least [0027] maximum distance to travel, maximum travel time (based on the broadest reasonable interpretation requirement (see MPEP 2111), the combination distance vs time is transportation system specific}  

Regarding Claims 23 – Wicker, Suzuki discloses the limitations of Claim 1. Wicker further discloses:  
		displaying, on at least one user terminal, route indications to reach the meeting point location. {see at least [0023] route to final destination; fig3, rc146, rc80, [0033] generating routes}  

Regarding Claims 24 – Wicker, Suzuki discloses the limitations of Claim 1. Wicker further discloses:  
	wherein step (b) is configured to take into account stored user profile data. {see at least [0023] meeting point according to user preferences; fig1, rc43, [0025] user preferences database; [0027]; fig2, rc62 [0028] user preferences}  

Regarding Claims 25 – Wicker, Suzuki discloses the limitations of Claim 24. Wicker further discloses:  
	wherein the user profile data comprises an average walking speed data for said user. {see at least [0029] movement accomplished on foot … a short ways (the average walking speed is about 3-4 miles an hour (see Average Walking Speed: Pace, and Comparisons by Age and Sex (healthline.com)}  

Regarding Claims 26 – Wicker, Suzuki discloses the limitations of Claim 25. Wicker further discloses:  
	wherein the user profile information comprises meeting point preferences of said user. {see at least [0027] preferred destinations, possible destinations (reads on meeting point preferences)}  

Regarding Claims 28 – Wicker, Suzuki discloses the limitations of Claim 1. Wicker further discloses:  
	wherein step (c) is performed in a computing system remotely communicating with said user terminals. {see at least fig1, rc40, [0025] server to calculate meeting point}  


Claims 4-7, 11-12, 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wicker (US 2016/0091330), in view of Suzuki et al (US 2009/0192861), in further view of Norton et al (US 2011/0184772).
Regarding Claims 4 – Wicker, Suzuki discloses the limitations of Claim 1. Wicker, Suzuki does not disclose, however, Norton discloses:   
	wherein said time-related constraint data comprise time constraint data associated with other meetings. {see at least fig13, rc1320, rc1322, rc1324, [0169]-[0171] meeting X and meeting Y overlap (reads on time constraints)}

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Wicker, Suzuki to include the elements of Norton.  One would have been motivated to do so, in order to provide the best meeting point selection.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Wicker, Suzuki evidently discloses selecting and displaying a meeting point.  Norton is merely relied upon to illustrate the functionality of time constraints in the same or similar context.  As best understood by Examiner, since both selecting and displaying a meeting point, as well as time constraints are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Wicker, Suzuki, as well as Norton would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Wicker, Suzuki / Norton.

Regarding Claims 5 – Wicker, Suzuki, Norton discloses the limitations of Claim 4. Norton further discloses:  
	wherein said other meetings are meetings whose locations are determined by the same method, {see at least fig12, rc1206, rc1222, [0163]-[0168] changing meeting rooms (based on the broadest reasonable interpretation requirement (see MPEP 2111) reads on using the same method to determine rooms}  
	the method being executed for determining a succession of meeting point locations for a given user. {see at least fig3, rc1324, [0171] for Michael S – meeting X (3-5pm), meeting Y (4-5pm). The claim element “being executed for determining a succession of meeting point locations for a given user” consists entirely of language disclosing at most a reason to have performed earlier method steps (intended use or field of use), but which imparts neither structure nor functionality to the claimed method, so it is considered but given no patentable weight. (see MPEP 2111.05, MPEP 2114 and authorities cited therein).  The reference is provided for the purpose of compact prosecution}

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Wicker, Suzuki, Norton to include additional elements of Norton.  One would have been motivated to do so, in order to expand the functionality of the meeting facilitating process.  In the instant case, Wicker, Suzuki, Norton evidently discloses selecting and displaying a meeting point.  Norton is merely relied upon to illustrate the additional functionality of succession of meetings determined by the same method in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claims 6 – Wicker, Suzuki discloses the limitations of Claim 1. Wicker, Suzuki does not disclose, however Norton further discloses:  wherein step (f) comprises: 
	monitoring user constraint data changes using said user input device at a terminal so as to release at least part of said user constraint data. {see at least [0186] overwriting calendar event (reads on releasing constraint); fig13, rc1324, [0171] soft conflicts (reads on releasing part of the constraints} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Wicker, Suzuki to include the elements of Norton.  One would have been motivated to do so, in order to provide a wider selection of meeting points.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Wicker, Suzuki evidently discloses selecting and displaying a meeting point.  Norton is merely relied upon to illustrate the functionality of releasing constraints in the same or similar context.  As best understood by Examiner, since both selecting and displaying a meeting point, as well as releasing constraints are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Wicker, Suzuki, as well as Norton would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Wicker, Suzuki / Norton.

Regarding Claims 7 – Wicker, Suzuki discloses the limitations of Claim 1. Wicker, Suzuki does not disclose, however Norton further discloses:  
interacting with users of other terminals having no time-related constraint data so as to validate the consideration of a time-related constraint data for a given user. see at least fig13, rc1324, [0171] ignoring that person’s conflict}     

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Wicker, Suzuki to include the elements of Norton.  One would have been motivated to do so, in order to provide the best meeting point selection.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Wicker, Suzuki evidently discloses selecting and displaying a meeting point.  Norton is merely relied upon to illustrate the functionality of overriding other users’ constraints in the same or similar context.  As best understood by Examiner, since both selecting and displaying a meeting point, as well as overriding other users’ constraints are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Wicker, Suzuki, as well as Norton would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Wicker, Suzuki / Norton. 

Regarding Claims 11 – Wicker, Suzuki discloses the limitations of Claim 1. Wicker, Suzuki does not disclose, however Norton discloses:    
	wherein said constraint data further comprises meeting-related constraints. {see at least fig4, rc408, [0076] request amenities for the conference room; [0037] the conference room amenities}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Wicker, Suzuki to include the elements of Norton.  One would have been motivated to do so, in order to provide the best meeting point selection.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Wicker, Suzuki evidently discloses selecting and displaying a meeting point.  Norton is merely relied upon to illustrate the functionality of meeting-related constraints in the same or similar context.  As best understood by Examiner, since both selecting and displaying a meeting point, as well as meeting-related constraints are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Wicker, Suzuki, as well as Norton would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Wicker, Suzuki / Norton.

Regarding Claims 12 – Wicker, Suzuki, Norton discloses the limitations of Claim 11. Wicker further discloses:  
	wherein said meeting-related constraint data comprise meeting place-related constraint data. {see at least [0034] place constraints}  

Regarding Claims 13 – Wicker, Suzuki, Norton discloses the limitations of Claim 11. Norton further discloses:  
	wherein said meeting-related constraint data comprise meeting duration constraint data. {see at least fig9, rc908, [0132] start date, start time, end date, end time, duration}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Wicker, Suzuki, Norton to include additional elements of Norton.  One would have been motivated to do so, in order to provide the best meeting point selection.  In the instant case, Wicker, Suzuki, Norton evidently discloses selecting and displaying a meeting point.  Norton is merely relied upon to illustrate the additional functionality of meeting duration constraints in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claims 14 – Wicker, Suzuki, Norton discloses the limitations of Claim 11. Norton further discloses:  
	wherein said meeting-related constraint data comprise technical constraint data. {see at least fig4, rc408, [0076] request amenities for the conference room; [0037] the conference room amenities}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Wicker, Suzuki, Norton to include additional elements of Norton.  One would have been motivated to do so, in order to provide the best meeting point selection.  In the instant case, Wicker, Suzuki, Norton evidently discloses selecting and displaying a meeting point.  Norton is merely relied upon to illustrate the additional functionality of meeting-related constraints in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  


Claims 9-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wicker (US 2016/0091330), in view of Suzuki et al (US 2009/0192861), in further view of Gottlieb et al (US 2011/0184772).
Regarding Claims 9 – Wicker, Suzuki discloses the limitations of Claim 1. Wicker, Suzuki does not disclose, however, Gottlieb discloses:  
	wherein said user constraint data comprise transportation expense constraint data. {see at least [0053] cost can provide constraints}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Wicker, Suzuki to include the elements of Gottlieb.  One would have been motivated to do so, in order to provide the best meeting point selection.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Wicker, Suzuki evidently discloses selecting and displaying a meeting point.  Gottlieb is merely relied upon to illustrate the functionality of transportation expenses constraints in the same or similar context.  As best understood by Examiner, since both selecting and displaying a meeting point, as well as transportation expenses constraints are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Wicker, Suzuki, as well as Gottlieb would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Wicker, Suzuki / Gottlieb. 

Regarding Claims 10 – Wicker, Suzuki discloses the limitations of Claim 8. Wicker, Suzuki does not disclose, however, Gottlieb discloses:   
	changing a transportation mode in a given terminal according to time-related constraint data and of booking a corresponding transportation journey. {see at least [0053] different transportation orders (reads on changing transportation mode, which implicitly reads on a different journey)}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Wicker, Suzuki to include the elements of Gottlieb.  One would have been motivated to do so, in order to provide the best meeting point selection.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Wicker, Suzuki evidently discloses selecting and displaying a meeting point.  Gottlieb is merely relied upon to illustrate the functionality of transportation mode constraints in the same or similar context.  As best understood by Examiner, since both selecting and displaying a meeting point, as well as transportation mode constraints are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Wicker, Suzuki, as well as Gottlieb would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Wicker, Suzuki / Gottlieb.  


Claims 21-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wicker (US 2016/0091330), in view of Suzuki et al (US 2009/0192861), in further view of Giraldin et al (US 2005/0073407).
Regarding Claims 21 – Wicker, Suzuki discloses the limitations of Claim 1. Wicker, Suzuki does not disclose, however, Giraldin discloses:  
		providing a recognition instruction to at least one user terminal pursuant to a determination that the location of said user terminal approaches the meeting point location. {see at least fig3, rc301, [0039] guest approaches location station}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Wicker, Suzuki to include the elements of Giraldin.  One would have been motivated to do so, in order to fine tune the meeting point selection process.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Wicker, Suzuki evidently discloses selecting and displaying a meeting point.  Giraldin is merely relied upon to illustrate the functionality of feeding back to a user that he approaches the meeting point in the same or similar context.  As best understood by Examiner, since both selecting and displaying a meeting point, as well as feeding back to a user that he approaches the meeting point are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Wicker, Suzuki, as well as Giraldin would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Wicker, Suzuki / Giraldin. 

Regarding Claims 22 – Wicker, Suzuki, Giraldin discloses the limitations of Claim 21. Giraldin further discloses:  
	wherein the recognition instruction comprises an instruction to make a sign with his/her body. {see at least fig3, rc301, [0039] guest is waving his ID tag}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Wicker, Suzuki, Giraldin to include additional elements of Giraldin.  One would have been motivated to do so, in order to keep the user informed about his status.  In the instant case, Wicker, Suzuki, Giraldin evidently discloses selecting and displaying a meeting point.  Giraldin is merely relied upon to illustrate the additional functionality of feeding back to a user that he approaches the meeting point in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.


Claim 27 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wicker (US 2016/0091330), in view of Suzuki et al (US 2009/0192861), in further view of Keeler et al (US 2019/0066198).
Regarding Claims 27 – Wicker, Suzuki discloses the limitations of Claim 1. Wicker, Suzuki does not disclose, however, Keeler discloses:  comprising a step of
	representing on the display of a given terminal an avatar of the associated user in a virtual reality representation. {see at least [Abstract] displaying the avatar of a person in virtual reality}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Wicker, Suzuki to include the elements of Keeler.  One would have been motivated to do so, in order to make the displaying of the progress tom users easier to understand.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Wicker, Suzuki evidently discloses selecting and displaying a meeting point.  Keeler is merely relied upon to illustrate the functionality of representing the avatar of a person in a virtual reality environment in the same or similar context.  As best understood by Examiner, since both selecting and displaying a meeting point, as well as representing the avatar of a person in a virtual reality environment are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Wicker, Suzuki, as well as Keeler would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Wicker, Suzuki / Keeler. 


Claim 29 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wicker (US 2016/0091330), in view of Suzuki et al (US 2009/0192861), in further view of Lipendin (US 2018/0247274).
Regarding Claims 29 – Wicker, Suzuki discloses the limitations of Claim 1. Wicker, Suzuki does not disclose, however, Lipendin discloses:   
	wherein step (c) is performed in at least one of said user terminals. {see at least [0003] mobile devices used to calculate the arrival}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Wicker, Suzuki to include the elements of Lipendin.  One would have been motivated to do so, in order to create a decentralized mechanism, which is more reliable than the centralized mechanism.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Wicker, Suzuki evidently discloses selecting and displaying a meeting point.  Lipendin is merely relied upon to illustrate the functionality of the method executed on a user terminal in the same or similar context.  As best understood by Examiner, since both selecting and displaying a meeting point, as well as the method executed on a user terminal are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Wicker, Suzuki, as well as Lipendin would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Wicker, Suzuki / Lipendin. 


Claim 30 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wicker (US 2016/0091330), in view of Suzuki et al (US 2009/0192861), in further view of Rosnow (US 2016/0132792).
Regarding Claims 30 – Wicker, Suzuki discloses the limitations of Claim 1. Wicker, Suzuki does not disclose, however, Rosnow discloses:   
	triggering a transaction in response to the determination of a relationship between user location data and meeting point location data. {see at least [0005], [0025] meeting places (reads on locations) and transactions}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Wicker, Suzuki to include the elements of Rosnow.  One would have been motivated to do so, in order to expand the meeting point selection process with a new functionality.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Wicker, Suzuki evidently discloses selecting and displaying a meeting point.  Rosnow is merely relied upon to illustrate the functionality of a transaction resulting from correlating a user with the meeting point selection in the same or similar context.  As best understood by Examiner, since both selecting and displaying a meeting point, as well as a transaction resulting from correlating a user with the meeting point selection are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Wicker, Suzuki, as well as Rosnow would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Wicker, Suzuki / Rosnow. 


Claims 34, 36-37, are rejected under 35 U.S.C. 103(a) as being unpatentable over Wicker (US 2016/0091330), in view of Suzuki et al (US 2009/0192861), in further view of Ganesh at al (US 2015/0065161).  
Regarding Claims 34 – Wicker, Suzuki discloses the limitations of Claim 1. Wicker, Suzuki does not disclose, however, Ganesh discloses:    
	freezing the meeting point location whenever a lack of electrical battery power at a given user terminal occurs. {see at least [0073] stops action in lo battery situations}

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Wicker, Suzuki to include the elements of Ganesh.  One would have been motivated to do so, in order to prevent that changes will not reach all participants.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Wicker, Suzuki evidently discloses selecting and displaying a meeting point.  Ganesh is merely relied upon to illustrate the functionality of freezing the selection when battery power runs out in the same or similar context.  As best understood by Examiner, since both selecting and displaying a meeting point, as well as freezing the selection when battery power runs out are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Wicker, Suzuki, as well as Ganesh would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Wicker, Suzuki / Ganesh.

Regarding Claims 36 – Wicker, Suzuki, Ganesh discloses the limitations of Claim 34. Wicker further discloses:  
	changing the meeting point location to the current position of said given user terminal before freezing the meeting point location. {see at least fig2, rc82, [0041]-[0042] the determination of a  target may be provisional (reads on changing over time); fig3, [0033] the target (i.e. meeting point) is subject to modifications (reads on changing over time), map centroid is moved incrementally (reads on reiterating) toward user location; [0165] some rooms will be replaced (reads on locations capable of changing over time); fig2, rc82, [0042], target locations taking user preferences; [0023] user preferences; fig1, rc43, [0025], [0027] user preferences; fig2, rc62, [0028]}   

Regarding Claims 37 – Wicker, Suzuki, Ganesh discloses the limitations of Claim 34. Wicker further discloses:  
		providing to the user of said given user terminal a message instructing said user to stay at his/her current location. {see at least [0033] meeting coordinates moved toward user location (reads on user stays on his/her current location}  


Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. Further, Applicant is of the opinion that the prior art fails to teach Applicant’s invention. 

Examiner respectfully disagrees in both regards.

With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
Applicant submits:  
a. The pending claims are not directed to an abstract idea. 
b. The identified abstract idea is integrated into a practical application.
c. The pending claims amount to significantly more. 

Furthermore, Applicant asserts that the Office has failed to meet its burden to identify the abstract idea and to establish that the identified abstract idea is not integrated into a practical application and that the pending claims do not amount to significantly more. 

Examiner responds – The arguments have been considered in light of Applicants’ amendments to the claims. The arguments ARE NOT PERSUASIVE. Therefore, the rejection is maintained. 

The pending claims, as a whole, are directed to an abstract idea not integrated into a practical application. This is because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). 
In addition, the pending claims do not amount to significantly more than the abstract idea itself.
As such, the pending claims, when considered as a whole, are directed to an abstract idea not integrated into a practical application and not amounting to significantly more.

More specific: 
Applicant submits “Claim I has been amended to clearly set forth a practical application for the claimed method by claiming an improvement to the functioning of the computer or to any other technology or technical field, specifically, the technical field of determining a meeting point location of a plurality of users willing to meet, each having an associated respective user terminal.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The 2019 Revised PEG (the October update) states on pages 12-13: 
An important consideration to evaluate when determining whether the claim as a whole integrates a judicial exception into a practical application is whether the claimed invention improves the functioning of a computer or other technology .... In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art .... Second, if the specification sets forth an improvement in technology. the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. (Emphasis added)
That is, the claimed invention may integrate the judicial exception into a practical application by demonstrating that it improves the relevant existing technology although it may not be an improvement over well-understood, routine, conventional activity. (Emphasis added)

It becomes self-evident that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. Therefore, the rejection under 35 U.S.C. § 101 is maintained. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 112(a).
	The rejection is withdrawn, as a result of the amendment. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.
	Applicant submits that Karam does not disclose: “(c1) computing a reachable meeting zone for each user from said position data and said constrain data; (c2) computing an intersection between said reachable meeting zones,” 

Examiner agrees. However, Suzuki discloses:    
	(c1) computing a reachable meeting zone for each user from said position data and said constrain data, {see at least fig21, rcST206, rcST207, [0200]-[0204]; fig22, [0205]-[0209]; fig32B, [0255]-[0257] meeting areas with constraints for all participants}
	(c2) computing an intersection between said reachable meeting zones, {see at least fig21, rcST206, rcST207, [0200]-[0204]; fig22, [0205]-[0209]; fig32B, [0255]-[0257] meeting areas with constraints for all participants; intersection of all meeting zones}
	(c3) selecting a meeting location in said intersection, {see at least fig21, rcST206, rcST207, [0200]-[0204]; fig22, [0205]-[0209]; fig32B, [0255]-[0257] meeting areas with constraints for all participants; selecting a location at the intersection of all meeting zones}

	Therefore, Suzuki discloses the amended claim limitations. 


The other arguments presented by Applicant continually point back to the above arguments as being the basis for the arguments against the other 103 rejections, as the other arguments are presented only because those claims depend from the independent claims, and the main argument above is presented against the independent claims. Therefore, it is believed that all arguments put forth have been addressed by the points above.


Examiner has reviewed and considered all of Applicant’s remarks. The changes of the grounds for rejection, if any, have been necessitated by Applicant’s extensive amendments to the claims. Therefore, the rejection is maintained, necessitated by the extensive amendments and by the fact that the rejection of the claims under 35 USC § 101 has not been overcome. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.     
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Center system.  Status information for published applications may be obtained from Patent Center information webpage. Status information for unpublished applications is available through Patent Center information webpage only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622